
	

114 HR 4091 IH: To provide reforms through the Organic Act of Guam.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4091
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Ms. Bordallo introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To provide reforms through the Organic Act of Guam.
	
	
		1.Prohibition on salary changes for the Governor, Lieutenant Governor, and Senator of the Guam
 LegislatureSection 6 of the Organic Act of Guam (48 U.S.C. 1422) is amended by adding at the end the following:
			
 No law varying the compensation for the services of the Governor of Guam, the Lieutenant Governor of Guam, or Senators in the Guam Legislature shall take effect until a General Election of the Guam Legislature shall have intervened..
 2.Residency requirementSection 6 of the Organic Act of Guam (48 U.S.C. 1422) is amended by striking unless he is an eligible voter and has been for five consecutive years immediately preceding the election a citizen of the United States and a bona fide resident of Guam and inserting unless that person is an eligible voter, a citizen of the United States, and a resident of Guam, as specified by the laws of Guam.
 3.Qualifications of membersSection 16 of the Organic Act of Guam (48 U.S.C. 1423f) is amended by striking domiciled in Guam for at least five years and inserting a resident of Guam, as specified by the laws of Guam,.  